
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.68


CONSULTING AGREEMENT


        THIS CONSULTING AGREEMENT, (the "Agreement") is made and entered into as
of the 16th day of February, 2004, by and between Worldspan, L.P., a Delaware
limited partnership with its principal place of business at 300 Galleria
Parkway, N.W., Atlanta, Georgia 30339 ("Worldspan") and Dale Messick, 3355
Perrington Pointe, Marietta, Georgia 30066 ("Contractor").

W I T N E S S E T H:

        WHEREAS, Worldspan desires to use Contractor's consulting services on
the terms and conditions specified herein; and

        WHEREAS, Contractor desires to perform the services in the capacity as
an independent contractor as specified herein.

        NOW, THEREFORE, in consideration of the mutual promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Worldspan and Contractor hereby agree as
follows:

        1.    Engagement.    For the period beginning February 16, 2004 and
ending August 31, 2004 ("Term"), Contractor will provide consulting and other
services ("Services") as requested from time to time by Worldspan's Chairman,
President and CEO ("CEO") or his designee. The scope of Contractor's work effort
must be coordinated with the CEO or other personnel designated from time to time
by the CEO.

        2.    Nature of Services to be Performed by Contractor.    Contractor
acknowledges and agrees that Contractor: (i) is an independent contractor and
not an employee of Worldspan; and (ii) will make all governmental filings
required to provide the services contemplated herein.

        3.    Compensation.    

        (a)   Direct Compensation.    Worldspan will compensate Contractor in
the amount of $18,900 per calendar month for Services under this Agreement
provided during the Term. Worldspan will pay Contractor in monthly installments
in arrears, each on the last day of the month beginning February 29, 2004.
Notwithstanding the foregoing, such monthly payment shall be prorated for any
partial months and for any time during the month that Contractor was unable to
perform the Services due to illness, injury or personal vacation.

        (b)   Out-of-Pocket Expenses.    Subject to Worldspan's prior written
approval and guidelines, and except as provided in Section 3(c), Contractor
shall be reimbursed for reasonable out-of-pocket expenses, including travel
expenses, incurred in the performance of the Services.

        (c)   Air Travel.    Contractor shall be reimbursed for air travel
expenses incurred in the performance of the Services. All travel by air shall be
subject to Worldspan's rules and regulations and shall be: (i) in coach class
for flights within North America and the Caribbean; and (ii) in business class
for international flights not covered in Section 3(c)(i). Contractor shall use
good faith efforts to book economical fares and shall adhere to the travel
policies established for him from time to time by Worldspan.

        (d)   Tax Reporting.    Contractor shall be solely responsible for
withholding, paying and reporting of any and all required federal, state,
foreign, or local income, self-employment, sales, excise or other taxes and
charges. Upon request, Contractor shall certify to Worldspan that he is in
compliance with this subparagraph. Contractor understands and agrees that
Worldspan will make no deduction from payments to Contractor for federal or
state tax withholdings, social security, unemployment, workers' compensation or
disability insurance and Contractor will indemnify, defend, and hold harmless
Worldspan, its officers, directors, employees and affiliates from and

--------------------------------------------------------------------------------




against any liability that any of them may incur by reason of Contractor's
failure to properly and timely report all such payments and pay all taxes due
with respect to such payments.

        (e)   Employee Benefits.    Contractor acknowledges and agrees that
Contractor is not an employee of Worldspan and is not eligible for dental,
medical, disability, hospitalization, life insurance, vacation, travel
privileges, other employee welfare and benefit programs maintained by Worldspan,
or any other programs available to Worldspan employees notwithstanding (i) any
determination by any court or governmental agency that Contractor is, or should
be considered an employee of Worldspan, or (ii) any provision of any such
employee benefit plan. In addition, Contractor shall not be eligible to
participate in or accrue benefits under the Worldspan Retirement Savings Plan,
the Worldspan Employees' Pension Plan, the long-term and short-term portions of
the 2003 or 2004 Executive Incentive Compensation Plan, the Worldspan Stock
Option Plan or similar plans.

        4.    Confidentiality.    Contractor acknowledges and agrees to hold in
a fiduciary capacity for the benefit of Worldspan and shall not directly or
indirectly use or disclose, except as authorized in writing by Worldspan, any
Information, as defined in the following three sentences, that Contractor may
have or acquire (whether or not developed or compiled by Contractor) during the
Term and for eighteen (18) months thereafter. The term "Information" as used in
this Agreement means confidential and proprietary information including
technical, sales, marketing, strategic, and financial information and customer
or client lists related to Worldspan or its programs or procedures, including
without limitation, information received by Worldspan from third parties and
secret, confidential or proprietary information, including technical, sales,
marketing, strategic, and financial information and client or customer lists
received by Worldspan or Contractor from any client or potential client of
Worldspan. The term "Information" also includes, without limitation, Worldspan's
computer data base, forms and form letters, form contracts, trade secrets,
business plans, budget forecasts, software, contracts, and business
arrangements, information regarding specific transactions, financial information
and estimates and long-term plans and goals. The term "Information" does not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right of Worldspan. These rights of Worldspan are in addition to those rights
Worldspan has under the common law and under the Georgia Trade Secrets Act of
1990 as said Act may be amended from time to time, for protection of trade
secrets.

        5.    Right to Materials.    All records, files, memoranda, financial
information, reports, price lists, customer lists, drawings, plans, sketches,
documents and the like (together with all copies thereof) relating directly or
indirectly to the business of Worldspan which Contractor shall use or come in
contact with in the course of, or as a result of, this Agreement shall, as
between the parties hereto, remain the sole property of Worldspan. Upon the
termination of this Agreement or upon the prior demand of Worldspan, Contractor
shall immediately return all such materials and shall not thereafter cause
removal thereof from the premises of Worldspan.

        6.    Ownership of Work Product.    Worldspan shall have exclusive
unlimited use of the programmed software procedures and work-flow methods which
are unique to the software prepared for Worldspan. In addition, Worldspan shall
have exclusive title to reports, manuals, visual aids and any other supporting
documentation developed for Worldspan. All such products made in the course of
the Services rendered hereunder shall be deemed "works made for hire" within the
meaning of the Copyright Act of 1976, as amended (the "Act"). All such works
shall be the property of Worldspan and Contractor hereby expressly disclaims any
interest in any of them. To the extent that any work performed by Contractor is
found as a matter of law not to be a "work made for hire" under the Act,
Contractor hereby assigns to Worldspan the sole right, title and interest in and
to all such works and all copies of them, without further consideration. For
purposes of assignment of Contractor's copyright in such products, Contractor
hereby appoints Worldspan as its attorney-in-fact for the purpose of executing
any and all documents relating to such assignment. Worldspan shall have the sole
right to

2

--------------------------------------------------------------------------------


obtain and to hold in its own name copyright, patent, trademark, trade secret,
and any other marks or registrations, intellectual property rights or other such
protection as may be appropriate to the subject matter, and any extensions and
renewals thereof. Neither Contractor nor his employees, partners, agents,
directors, officers or contractors will copyright, patent, trademark, designate
as its trade secret, sell, distribute, reverse engineer, re-compile, decompile,
incorporate into derivative works or otherwise use said software (including all
source and object code), documentation, source programs and components or other
products developed by Contractor for Worldspan hereunder. Contractor shall give
Worldspan and any person designated by Worldspan, at Worldspan's expense, such
reasonable assistance as may be required to perfect the rights described herein.
Notwithstanding the foregoing, Contractor shall not be required to limit
Contractor's use of any ideas, concepts or data processing techniques developed
pursuant to Contractor's efforts under this Agreement which are general in
nature and do not include any proprietary or confidential information of
Worldspan or any items for which Worldspan has the exclusive unlimited right to
use under this Agreement.

        7.    Warranty.    Contractor will give proper attention and time to
performance under this Agreement. Further, Contractor shall not engage in other
commercial or business activities which will distract him or detract from
providing the Services hereunder. Contractor represents and warrants that all
Services performed hereunder shall be performed in a lawful, ethical,
professional, workmanlike and competent manner in conformity with any and all
applicable standards. Contractor warrants that all materials produced hereunder
will be of original development by Contractor, will be specifically developed
for the fulfillment of this Agreement, and will not infringe upon or violate any
patent, copyright, trade secret or other proprietary right of any third party.
EXCEPT AS SET FORTH HEREIN, NEITHER PARTY MAKES, AND EACH PARTY DISCLAIMS, ANY
OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE.

        8.    Indemnification.    Contractor shall indemnify, save harmless and
defend Worldspan from any claim, action, loss, damage, liability or expense,
including without limitation reasonable attorney's fees, caused in whole or in
part by the negligent or intentional action of Contractor from or in connection
with Contractor's performance or nonperformance under this Agreement, including
but not limited to injury or death of any person (including employees), damage
to or destruction to property, and payment of taxes.

        9.    Termination and Breach.    This Agreement shall commence on the
date first written above and shall continue for the Term. The Term shall
terminate upon the earliest to occur of the following:

        (a)   the close of business on the last day of the Term;

        (b)   the Contractor's death;

        (c)   delivery by Worldspan to Contractor of a written notice of
Worldspan's election to terminate Contractor's services hereunder because of
Contractor's Disability (as defined below); or

        (d)   the close of business on the day on which Worldspan shall have
delivered written notice to Contractor of Worldspan's election to terminate
Contractor's services hereunder, which termination may be made with or without
Cause (as defined below).

        For purposes of this Agreement, "Disability" shall mean a mental or
physical incapacity that prevents or Worldspan reasonably expects will prevent
Contractor from performing his normal required services for a period of four
(4) months, unless within ten (10) days after notice of termination is given
following such absence Contractor shall have returned to the satisfactory
full-time performance of his duties.

        For purposes of this Agreement, "Cause" shall mean termination by
Worldspan if Contractor: (i) is convicted of, pleads guilty to, or confesses to
any felony or any act of fraud, misappropriation,

3

--------------------------------------------------------------------------------


embezzlement, or similar criminal act; (ii) has engaged in (x) dishonest,
unethical or unlawful conduct or activities to the damage or prejudice of
Worldspan or its reputation, or (y) conduct or activities involving moral
turpitude damaging to the property, business or reputation of Worldspan; or
(iii) materially violates any material provision of this Agreement, and such
violation continues for ten (10) days after written notice from Worldspan.

        Following any termination of Contractor's services hereunder, all
obligations of Worldspan under this Agreement (other than any obligations with
respect to the payment of accrued and unpaid consulting fees, and expense
reimbursement under Section 3 hereof through the date of Contractor's
termination of services hereunder. Any termination payments granted in this
Section 9 shall be the sole and exclusive compensation or benefit due to
Contractor upon termination of Contractor's services.

        10.    Severability.    The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions of
this Agreement, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision were omitted.

        11.    Remedies.    Contractor acknowledges and agrees that Worldspan's
remedy at law for breach of Contractor's covenants, agreements, and obligations
under this Agreement will be inadequate, and that Worldspan shall be entitled to
appropriate equitable relief with respect to any such breach. Contractor further
acknowledges and agrees, however, that Worldspan shall have the right to seek a
remedy at law as well as or in lieu of equitable relief in the event of any such
breach.

        12.    Modification of Agreement.    No waiver or modification of this
Agreement or of any covenant, condition, or limitation herein contained shall be
valid unless made in writing signed by both parties.

        13.    Applicable Law.    This Agreement shall be construed according to
the laws of the State of Georgia without regard to principles of conflicts of
laws. The parties consent to the exclusive jurisdiction of any local, state or
federal court located within the State of Georgia and waive any objection
relating to improper venue or forum non conveniens to the conduct of any
proceeding in any such court.

        14.    Assignment.    This Agreement may not be assigned by either
party; provided, however, that the provisions of this Agreement shall inure to
the benefit of and be binding on any successor in interest of Worldspan, whether
by merger, consolidation, transfer of all or substantially all of Worldspan's
assets or otherwise.

        15.    Promotion.    Contractor agrees that Contractor will not, without
the prior written consent of Worldspan: (i) use in advertising, publicity, or
otherwise Worldspan's name, or that of any affiliate, partner or employee of
Worldspan, nor any trademark, trade name, trade device, service mark, symbol or
any abbreviation, contraction or simulation thereof owned by Worldspan or its
affiliates, or (ii) represent, directly or indirectly, that any product or
service provided by Contractor has been approved or endorsed by Worldspan.

        16.    Progress Reports.    Upon request of Worldspan, Contractor will
submit detailed progress reports to Worldspan. Such progress reports will detail
work performed to date and estimated time to complete.

        17.    Surviving Sections.    Sections 3(e), 4, 5, 6, 7, 8, 10, 11, 13,
15, and 17 shall survive the termination of this Agreement.

        18.    Notices.    Any notice or communication required to be given by
either party shall be in writing and shall be hand delivered or sent by
certified mail, return receipt requested, or by confirmed

4

--------------------------------------------------------------------------------


facsimile transmission to the address indicated below or such other address as
either party may specify to the other.

To Contractor:   To Worldspan:       Dale Messick
2255 Perrington Pointe.
Marietta, Georgia 30066   300 Galleria Parkway, N.W.
Atlanta, Georgia 30339
Attention: General Counsel
Facsimile No.: 770-563-7878

        19.    Nonexclusive Service.    This Agreement does not grant Contractor
any exclusive right or privilege with regard to the provision of services to
Worldspan. Nothing herein limits Worldspan's ability to purchase or acquire the
same or similar services from any other third party.

        20.    Entire Agreement.    This Agreement supersedes all prior
agreements and understandings between the parties for performance of the
Services and contains the complete understanding concerning the contractual
arrangement between the parties.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

Dale Messick


/s/ Dale Messick

--------------------------------------------------------------------------------

  Worldspan, L.P.


/s/ Margaret K. Cassidy

--------------------------------------------------------------------------------

Margaret K. Cassidy
Vice President and Associate
General Counsel

5

--------------------------------------------------------------------------------



QuickLinks


CONSULTING AGREEMENT
